TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2022



                                    NO. 03-22-00501-CV


                                       G. C., Appellant

                                               v.

                 Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights signed by the trial court on

August 3, 2022. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree.    Therefore, the Court affirms the trial court’s

termination decree. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.